DETAILED ACTION
In the reply filed 5/28/2021, claim1 is amended, claim 24 is newly added, and claim 23 is cancelled. Claims 15-20 were marked as withdrawn, however, in the reply filed 3/30/30321, claims 15-20 are marked as cancelled and are also being interpreted as being cancelled. Claims 1-14, 21-22, and 24 are considered in this action and claims 15-20 and 23 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
said plurality of elongate stand-off supports comprise a first end connected to said three-dimensional lattice, a second end connected to (i) said at least one overhanging segment and/or (ii) at least one upright segment to said three-dimensional lattice, and a middle portion between the first and second ends such that at least some of said plurality of elongate stand-off supports interconnect with and cross one another at both respective middle portions thereof  which is new matter. Examiner notes that neither the specification nor the drawings show the stand-off supports 22 as being connected to the overhanging segments, upright segments, or connected to each other at the middle. The specification and drawings do show the elongated interconnecting supports 24 as being connected to the overhangs, upright segments, and connected in the middle to each other, see, [0007], [0073], claim 1, and interconnecting supports 24 on Figure 1. The remarks also refer to the interconnecting supports when referring to claim 24, see remarks filed 5/28/2021. Examiner suggests claim 24 is meant to recite “wherein at least some of said plurality of elongated interconnecting supports  elongated interconnecting supports  Claim 24 will be interpreted to mean the interconnecting supports, not the stand-off supports. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein at least some of said plurality of elongate stand-off supports comprise a first end connected to said three-dimensional lattice, a second end connected to (i) said at least one overhanging segment and/or (ii) at least one upright segment to said three-dimensional lattice, and a middle portion between the first and second ends such that at least some of said plurality of elongate stand-off supports interconnect with and cross one another at both respective middle portions thereof” however, it is unclear in light of the specification and drawings how the stand-off supports connect to the overhangs and lattice when they are described and depicted as connecting the bottom surface to the base, see [0007], [0073], claim 1, and Figure 1.   Examiner is interpreting “elongate stand-off supports” of claim 24 to mean “elongated interconnecting supports” which do connect to overhangs, upright segments, and connect at the middle, see [0007], [0073], claim 1 and the remarks filed 5/28/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11-14, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154574) modified by Halliday (US 2016/0229127) and Robeson (WO 2015/200189, see copy from action dated 6/18/2020).
Regarding claim 1, Mark meets the claimed, a composite article useful in additive manufacturing, (Mark [0123]-[0126] describe Mark Figure 4 which shows green body support composite article) the composite article comprising: (a) an optional base; (Mark [0125]-[0126] describe a raft (base) RA1, see Mark Figure 4) (b) at least one three-dimensional lattice support connected to said base (when present); (Mark [0125]-[0126] describe support (lattice) SS1, see Figure 4 for the lattice SS1 connected to the base RA1)  (c) at least one three-dimensional object, (Mark [0123] and Figure 4 show the three-dimensional object 14) the object having a bottom surface portion, a top surface portion, (Mark Figure 4 shows a bottom and top surface portion of the 3D object 14) at least one upright segment, (Mark Figure 4 shows an upright segment labeled below) and optionally at least one overhanging segment; (Mark Figure 4 shows an overhang segment, OH1) (d)a plurality of elongated interconnecting supports directly connecting (i) each said at least one overhanging segment to said three-dimensional lattice) and/or (ii) each at least one upright segment to said three- dimensional lattice; (Mark Figure 4 and [0125]-[0126] describe supports SH1, Figure 4 shows SH1 have points (interconnecting supports) that connect the upright segment and an overhang segment directly to the lattice SS1) and (e) optionally, a plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base; (Mark Figure 4 shows tack points (stand-off supports) that connect the bottom of the 3D object 14 to the base, RA1) wherein said composite article is a green intermediate (Mark [0123] describes the supports as being green bodies.)

    PNG
    media_image1.png
    680
    820
    media_image1.png
    Greyscale

the plurality of elongated interconnecting supports interconnect with and cross one another.
Analogous in the field of lattice supports, Halliday the claimed, the plurality of elongated interconnecting supports interconnect with and cross one another (Halliday [0035] describes support beams (elongated interconnecting supports) for supporting a part overhang that interconnect with each other and form a honeycomb (lattice) shape.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the supports of Mark with the interconnected elongated interconnecting supports of Halliday in order to provide localized support to the part during manufacturing, see Halliday [0039].
Mark does not meet the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process. 
Analogous in the field of 3D printing, Robeson meets the claimed, produced by light polymerization of a dual cure resin in an additive manufacturing process (Robeson page 2 lines 29-33 describe an additive manufacturing process and page 13 lines 5-8 describe a dual-cure resin produced by light polymerization.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article taught in Mark with the resin taught by Robeson to achieve the predictable result of forming a support structure that is more rigid to reduce deformation, see Robeson page 60 lines 23-28.
the composite article of claim 1, wherein said base is present, and comprises a thin planar segment, optionally configured to promote adhesion of the composite article to an additive manufacturing carrier plate (Mark Figure 4 shows the base, RA1, is a thin planar segment.)
Regarding claim 3, Mark meets the claimed, the composite article of claim 1, wherein said stand-off supports are present (Mark Figure 4 shows stand-off supports on top of the base RA1 that connect to the bottom of the object 14.)
Regarding claim 4, Mark meets the claimed, wherein said three dimensional lattice support and said interconnecting supports are configured to inhibit distortion of said at least one three - dimensional object during subsequent heating of said composite article (Mark [0004] teaches that supports are used to resist deformation during processing.)
Regarding claim 7, Mark does not meet the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises continuous liquid interface production. 
Analogous in the field of 3D printing, Robeson meets the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises continuous liquid interface production (Robeson Abstract describes the use of continuous liquid interface production, CLIP.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article taught in Mark with the method of continuous liquid interface 
Regarding claim 8, Mark meets the claimed wherein said base is adhered to an additive manufacturing carrier plate (Mark [0125] teaches the base RA1 is on the build plate 16.) 
Mark does not teach optionally wherein said base has at least one resin flow opening formed therein , said resin flow opening configured to promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof.
 Analogous in the field of 3D printing, Robeson meets the claimed, optionally wherein said base has at least one resin flow opening formed therein, said resin flow opening configured to promote flow of resin into said composite article during additive manufacturing thereof, and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof  (Robeson page 28 lines 19-21 teach a channel system for transporting the polymerizeable liquid (resin) to the build plate (base). A channel able to transport resin would also be able to transport wash fluid.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printed article taught in Mark with channels in the base to transport fluid as taught by Robeson to achieve the predictable result of forming a 3D object with continuous liquid interface production, see Robeson page 57 line 32 – page 58 line 2.
wherein said lattice support is configured to promote flow of resin into said composite article during additive manufacturing thereof, and / or configured to promote flow of wash liquid into and out of said composite article during washing thereof (Mark [0012] and [0016] teach that channels are created to allow fluid to flow through supports.) 
Regarding claim 11, Robeson meets the claimed the composite article of claim 1, wherein: (i) said composite article is more flexible than the same article following subsequent cure; or said composite article is less flexible than the same article following subsequent cure thereof (Robeson page 126 lines 1-10 teach that a dual cure resin was initially highly elastic after a UV cure before becoming stiff after subsequent heat curing).
Regarding claim 12, Robeson meets the claimed, the composite article of claim 1, wherein said dual cure resin is comprised of: (i) light-polymerizable monomers and/or prepolymers that can participate in forming an intermediate object by stereolithography included in an amount of from 5 percent by weight to 80 percent by weight; (ii) heat-polymerizable monomers and/or prepolymers included in an amount of from 5 percent by weight to 60 percent by weight (Robeson page 4 lines 15-16 describe 1-99% of a first component and 1-99% of the second component, where the first component is a light polymerizeable (page 3 line 8) and the second component is a thermoset (heat-polymerizeable) polymer (page 3 lines 23-24).)
Regarding claim 13, Robeson meets the claimed, the article of claim 12, wherein: (iii) said light-polymerizable monomers and/or prepolymers comprise reactive end groups selected from acrylates, methacrylates, alpha-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, and vinyl ethers (Robeson claim 3 teaches the first component comprises a reactive end group consisting of each of the claimed substances)  and/or (iv) said heat-polymerizable monomers and/or prepolymers comprise reactive end groups selected from: epoxy/amine, epoxy/hydroxyl, oxetane/amine, oxetane/alcohol, isocyanate/hydroxyl, isocyanate/amine, isocyanate/carboxylic acid, cyanate ester, anhydride/amine, amine/carboxylic acid, amine/ester, hydroxyl/carboxylic acid, hydroxyl/acid chloride, amine/acid chloride, vinyl/Si-H, Si-Cl/hydroxyl, Si-Cl/amine, hydroxyl/aldehyde, amine/aldehyde, hydroxymethyl or alkoxymethyl amide/alcohol, aminoplast, alkyne/azide, click chemistry reactive groups, alkene/sulfur, alkene/thiol, alkyne/thiol, hydroxyl/halide, isocyanate/water, Si-OH/hydroxyl, Si-OH/water, Si-OH/Si-H, Si-OH/Si-OH, perfluorovinyl, diene/dienophiles, olefin metathesis polymerization groups, olefin polymerization groups for Ziegler-Natta catalysis, and ring-opening polymerization groups, and mixtures thereof (Robeson claim 3 teaches the use of a second component comprising a reactive end group with each of the claimed substances.)
Regarding claim 14, Robeson meets the claimed, the composite article of claim 1, wherein said dual cure resin comprises a light-polymerizable component that degrades upon heating and forms a reactant in heat curing thereof (Robeson page 36 lines 25-30 teach that the polymer degrades and forms a component used for the polymerization of the second component.)
Regarding claim 21, Mark meets the claimed, the composite article of claim 1, wherein each of the plurality of elongated interconnecting supports comprises an end thereof directly connecting to (i) each said at least one overhanging segment to said three-dimensional lattice and/or (ii) each at least one upright segment to said three-dimensional lattice (Mark Figure 4 shows interconnecting supports on SH1 that connect an overhang OH1 and the upright segment directly to the lattice SS1.)
Regarding claim 22, Mark meets the claimed, the composite article of claim 1, wherein the plurality of elongate stand-off supports interconnecting said bottom surface portion of each said three-dimensional object to said base are present (Mark Figure 4 shows points connecting the base RA1 to the bottom of the object.)
Regarding claim 23, Mark meets the claimed, the composite article of claim 1, wherein some of the plurality of elongated interconnecting supports extend at an angle off-axis away from said three-dimensional lattice (Mark Figure 4 shows the interconnecting supports on SH1 extending approximately 90 degrees (at an angle) and horizontally away (off of the vertical or y axis of the supports) from the lattice SS1.)
Regarding claim 24, Mark meets the claimed, The composite article of claim 1, wherein at least some of said plurality of elongate stand-off supports comprise a first end connected to said three-dimensional lattice, a second end connected to (i) said at least one overhanging segment and/or (ii) at least one upright segment to said three-dimensional lattice (Mark Figure 4 and [0125]-[0126] describe supports SH1 (interconnecting supports), that connect the upright segment and an overhand segment directly to the lattice SS1).
Mark does not meet the claimed, and a middle portion between the first and second ends such that at least some of said plurality of elongate stand-off supports interconnect with and cross one another at both respective middle portions thereof.
Analogous in the field of lattice supports, Halliday the claimed, and a middle portion between the first and second ends such that at least some of said plurality of elongate stand-off supports interconnect with and cross one another at both respective middle portions thereof (Halliday [0035] and [0039] describe the beams 16 (interconnecting supports) interconnect with one another, Figure 1 shows the interconnecting is in the middle of each beam.) Examiner notes claim 24 is being interpreted to recite elongated interconnecting supports instead of elongated stand-off supports, see 112 above.

    PNG
    media_image2.png
    427
    831
    media_image2.png
    Greyscale

 	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the supports of Mark with the elongated interconnecting supports connecting in the middle as taught by Halliday in order to provide localized support to the part during manufacturing, see Halliday [0039].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mark as applied to claim 1 above, and further in view of Soucy (US 2014/0271221).
Regarding claim 5, modified Mark teaches the use of interconnecting supports but does not meet the claimed, wherein said at least one three-dimensional object comprises a plurality of separate and distinct three-dimensional objects, all connected to the same said three-dimensional lattice by said interconnecting supports. Analogous in the field of 3D wherein said at least one three-dimensional object comprises a plurality of separate and distinct three-dimensional objects, all connected to the same said three-dimensional lattice by said interconnecting supports (Soucy [0037] teaches that support structures can support multiple objects.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the interconnecting supports of Mark with multiple three-dimensional objects taught by Soucy in order to support the three-dimensional objects during manufacturing, see Soucy [0003] and [0037]. 
Regarding claim 6, modified Mark teaches the use of interconnecting supports but does not meet the claimed the composite article of claim 1, wherein said additive manufacturing process comprises stereolithography. Soucy meets the claimed, the composite article of claim 1, wherein said additive manufacturing process comprises stereolithography (Soucy Abstract describes a support structure made by additive manufacturing and Soucy [0002] teaches that the additive manufacturing process could include stereolithography.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the interconnecting supports of Mark with the use of stereolithography taught by Soucy in order to form a support structure to support the three-dimensional objects during manufacturing, see Soucy [0003].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Mark as applied to claim 1 above, and further in view of Batchelder (US 2010/0086721).
Regarding claim 10, modified Mark does not meet the claimed wherein said lattice support has at least one enlarged channel formed therein said enlarged channel configured to further promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to further promote flow of wash liquid into and out of said composite article during washing thereof. 
Analogous in the field of 3D printed supports, Batchelder meets the claimed, wherein said lattice support has at least one enlarged channel formed therein said enlarged channel configured to further promote flow of resin into said composite article during additive manufacturing thereof , and / or configured to further promote flow of wash liquid into and out of said composite article during washing thereof (Batchelder [0040] describes a support with a number of fluid channels (enlarged channels) used to move fluid further into the support structure. These channels could also be used to move resin or wash liquid if they are able to move fluid in general.) 
It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the structure of Mark with the enlarged channels taught by Batchelder in order to form a support structure that can promote the flow of fluids throughout the support structure, see Batchelder [0040].
Response to Arguments
In the response dated 5/28/2021, claim 23 was cancelled. The rejection under 35 USC 112(b) to claim 23 is subsequently withdrawn. 
Applicant’s arguments, filed 5/28/2021, with respect to rejection of claim 1 under Mark have been considered. Examiner agrees that the interconnecting supports, which were cited in the rejection as being the connection points between the part and the lattice, do not necessarily interconnect with each other as recited by the amendment to claim 1. However, upon further consideration, a new grounds of rejection is made in view of Halliday.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.B./Examiner, Art Unit 1744             


/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744